CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), effective as of May 11, 2009, is
entered into by and between KEYON COMMUNICATIONS a Delaware corporation, having
its headquarters at 11742 Stonegate Circle, Omaha, NE (herein referred to as the
“Company”), and LIVIAKIS FINANCIAL COMMUNICATIONS, INC., a California
corporation (herein referred to as the “Consultant”). This agreement supercedes
any prior oral or written agreements between the parties hereto.

WHEREAS, Company desires to engage the services of Consultant to represent the
Company in investors’ communications and public relations with existing and
prospective shareholders, brokers, dealers and other investment professionals
with respect to the Company’s current and proposed activities, and to consult
with the Company’s management concerning such activities.

NOW THEREFORE, in consideration of the mutual obligations contained herein, the
parties agree as follows:

 

1)

Term and Termination of Consultancy. The Company hereby agrees to retain the
Consultant to act in a consulting capacity to the Company, and the Consultant
hereby agrees to provide services to the Company commencing on the effective
date and ending May 10, 2010, provided however, that this Agreement may be
terminated by the Company at any time prior to the Termination Date.

 

2)

Duties of Consultant. The Consultant agrees that it will generally provide the
following consulting services:

 

a)

Assist the Company in raising capital through introductions (it is understood
the Consultant is not an “Investment banking” firm);

     

 

b)

Consult and assist the Company in developing and implementing appropriate plans
and means for presenting the Company and its business plans, strategy and
personnel to the financial community, establishing an image for the Company in
the financial community, and creating the foundation for subsequent financial
public relations efforts;

     

 

c)

Introduce the Company to the financial community;

     

 

d)

With the cooperation of the Company, maintain an awareness during the term of
this Agreement of the Company’s plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;

     

 

e)

Assist and consult with the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;

     

 

f)

Perform the functions generally assigned to stockholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to the Consultant by the Company);
preparing reports and other communications with or to shareholders, the
investment community and the general public; consulting with respect to the
timing, form, distribution and other matters related to such, reports and
communications; and, at the Company’s request and subject to

 



 

 1

 



--------------------------------------------------------------------------------



    the Company’s securing its own rights to the use of its names, marks, and
logos, consulting with respect to corporate symbols, logos, names, the
presentation of such symbols, logos and names, and other matters relating to
corporate image;      

 

g)

Upon the Company’s direction and approval, disseminate information regarding the
Company to shareholders, brokers, dealers, other investment community
professionals and the general investing public;

     

 

h)

Upon the Company’s approval, conduct meetings, in person or by telephone, with
brokers, dealers, analysts and other investment professionals to communicate
with them regarding the Company’s plans, goals and activities, and assist the
Company in preparing for press conferences and other forums involving the media,
investment professionals and the general investment public;

     

 

i)

At the Company’s request, review business plans, strategies, mission statements
budgets, proposed transactions and other plans for the purpose of advising the
Company of the public relations implications thereof; and,

     

 

j)

Otherwise perform as the Company’s consultant for public relations and relations
with financial professionals.

 

 

3)

Allocation of Time and Energies. Consultant agrees to perform and discharge
faithfully the responsibilities which may be assigned to the Consultant from
time to time by the officers and fully authorized representatives of the Company
in connection with the conduct of its financial and public relations and
communications activities, so long as such activities are in compliance with
applicable securities laws and regulations. Although no specific hours-per-day
requirement will be required, Consultant agrees that it will perform the duties
set forth in this Agreement in a diligent and professional manner It is
explicitly understood that Consultant’s performance of its duties hereunder will
in no way be measured by the price of the Company’s common stock, nor the
trading volume of the Company’s common stock. It is also understood that the
Company is entering into this Agreement with the Consultant, and not any
individual member of the Consultant. Consultant will not be deemed to have
breached this agreement if any member, officer or director of Consultant leaves
the firm or dies or becomes physically unable to perform any meaningful
activities during the term of the Agreement, provided the Consultant otherwise
performs its obligations under this Agreement.

 

4)

Compensation. As full and complete compensation for undertaking this engagement
and for performance the services described in herein, the Company shall:

 

a)

Issue and deliver to Consultant an aggregate of 1,880,000 fully paid and
non-assessable shares of restricted common stock of the Company, at a price of
$0.00 per share (the “Shares”), and in addition:

    Michael Bayes: Two hundred Thousand (200,000) shares, at a price of $0.00
per share fully paid and non-assessable restricted common stock of the Company.
    Paul Cicco: Twenty Thousand (20,000) shares, at a price of $0.00 per share
fully paid and non-assessable restricted common stock of the Company.

 



 

2

 



--------------------------------------------------------------------------------



    Vickie Marinovich: Ten Thousand (10,000) shares, at a price of $0.00 per
share fully paid and non-assessable restricted common stock of the Company.    
      Lori White: Ten Thousand (10,000) shares, at a price of $0.00 per share
fully paid and non-assessable restricted common stock of the Company.      

 

b)

Shares will be issued at commencement of agreement and will be immediately
vested.

 

 

c)

Holding period. It is understood by and between the Consultant and the Company
that in exchange for the Company’s delivery of Shares, the Consultant shall
refrain from selling the Shares on an exchange for a period of one year from the
delivery of the Shares.

 

If during the term of this agreement, the Company is acquired or merged with
another entity and holders of the voting stock of the Company before such merger
or acquisition hold less than 50% of the voting stock of the Company or its
successor following such merger or acquisition, or substantially all of the
Company’s assets are acquired (each, a “Change of Control”), Consultant shall
retain and will not be requested by the Company to return any of the Shares.

The Company warrants that all Shares issued to Consultant pursuant to this
Agreement shall have been validly issued and that the issuance of the Shares to
Consultant shall have been duly authorized by the Company’s board of directors.

Consultant acknowledges that the Shares are not and will not be registered under
the Securities Act of 1933, and accordingly are “restricted securities” within
the meaning of Rule 144 of the Act. As such, Shares may not be resold or
transferred unless the Company has received an opinion of counsel reasonably
satisfactory to the Company that such resale or transfer is exempt from the
registration requirements of that Act. Legends to such effect shall be placed on
the Shares. Consultant understands that the Company does not have an obligation
to register Shares.

In connection with the acquisition of Shares hereunder, the Consultant
represents and warrants to the Company, to the best of its/his knowledge, as
follows:

Consultant acknowledges that the Consultant has been afforded the opportunity to
ask questions of and receive answers from duly authorized officers or other
representative of the Company concerning an investment in the Shares, and any
additional information which the Consultant has requested.

Consultant’s investment in restricted securities is reasonable in relation to
the Consultant’s net worth, which is in excess of ten (10) times the
Consultant’s cost basis in the Shares. Consultant has had experience in
investments in restricted and publicly traded securities, and Consultant has had
experience in investments in speculative securities and other investments which
involve the risk of loss of investment. Consultant acknowledges that an
investment in the Shares is speculative and involves the risk of loss.
Consultant has the requisite knowledge to assess the relative merits of this
investment without the necessity of relying upon other advisors, and Consultant
can afford the risk of loss of his entire investment in the Shares. Consultant
is (i) an accredited investor, as that term is defined in Regulation D
promulgated

 



 

3

 



--------------------------------------------------------------------------------



under the Securities Act of 1933, and (ii) a purchaser described in Section
25102 (f) (2) of the California Corporate Securities Law of 1968, as amended.

Consultant is acquiring the Shares for the Consultant’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.

 

5)

Non-Assignability of Services and the Effect of a Merger. Consultant’s services
under this contract are offered to the Company only and may not be assigned by
Company to any third party, except in the event that the Company is acquired or
merged with another entity and holders of the voting stock of Company or its
successor following such merger or acquisition hold less than 50% of the voting
stock of the Company or it’s successor following such merger or acquisition, or
substantially all of the Company’s assets are acquired (each a “Change of
Control”).

 

6)

Expenses. Consultant agrees to pay for all its expenses (phone, mailing, labor,
etc.), other than extraordinary items (travel required by/or specifically
requested by the Company, luncheons or dinners to large groups of investment
professionals, mass faxing to a sizable percentage of the Company’s
constituents, investor conference calls, print advertisements in publications,
etc.) approved by the Company prior to it incurring an obligation for
reimbursement.

 

7)

Indemnification of Consultant by Company. The Company represents and warrants
that all written communications from authorized Company personnel furnished to
Consultant by the Authorized Company Personnel with respect to financial
affairs, operations, profitability and strategic planning of the Company
(“Information”) are accurate and Consultant may rely upon the accuracy thereof
with out independent investigation. Except in the event for any third-party
litigation, including any damages, liability, cost and reasonable attorney’s
fees arising from the Consultant’s gross negligence or willful misconduct, the
Company will protect, indemnify and hold harmless Consultant against any
litigation including any damages, liability, cost and reasonable attorney’s fees
as incurred with respect thereto resulting from Consultant’s communication or
dissemination of any said Information provided Consultant gives the Company
immediate notice of any such claim and gives control of the defense and
settlement of any such claim to the Company.

 

8)

Representations of Consultant. Consultant represents that it is not required to
maintain any licenses and registrations under federal or any state regulations
necessary to perform the services set forth herein. Consult represents that the
performance of the services set forth under this Agreement will not violate any
rule or provision of any regulatory agency having jurisdiction over Consultant.
Consultant represents that to the best of its knowledge, Consultant and its
officers and directors are not the subject of any investigation, claim, decree
or judgment involving any violation of the SEC or securities laws. Consultant
further represents and warrants that it is not a securities Broker Dealer or a
registered investment advisor. Company acknowledges that, to the best of its
knowledge, it has not violated any rule or provision of any regulatory agency
having jurisdiction over the Company. Company represents that, to the best of
its knowledge, Company is not the subject of any investigation, claim, decree or
judgment involving any violation of the SEC or securities laws.

 



 

4

 



--------------------------------------------------------------------------------



 

9)

Status as Independent Contractor. Consultant’s engagement pursuant to this
Agreement shall be as an independent contractor, and not as an employee, officer
or other agent of the Company. Neither party to this Agreement shall represent
or hold itself out to be the employer or employee of the other. Consultant
further acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
consultant and the Company shall have no responsibility or obligations regarding
such matters. Neither the Company nor the Consultant possesses the authority to
bind the other party in any agreements without the express written consent of
the entity to be bound.

 

10)

Attorney’s Fees. If any legal action or any arbitration or other proceeding is
brought for the enforcement or interpretation of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with or
related to this Agreement, the successful or prevailing party shall be entitled
to recover reasonable attorneys’ fees and other reasonable costs incurred in
connection with such action or proceeding, in addition to any other relief to
which it may be entitled.

 

11)

Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 

12)

Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed and enforced in accordance with either the laws of the State of
California or of the State of Nevada. The parties agree that San Francisco
County, California or Clark County, Nevada shall be the venue of any dispute.

 

13)

Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Consultant’s activities
or remuneration under this Agreement, shall be settled by binding arbitration in
either San Francisco, California or Las Vegas, Nevada, in accordance with
customary rules of arbitration and any judgment on an award rendered by the
arbitrator(s) shall be binding on the parties and may be entered in any court
having jurisdiction of such matters.

 

14)

Complete Agreement. This Agreement contains the entire understanding of the
parties relating to the subject matter hereof. This Agreement may be modified
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought.

 

 



 

5

 



--------------------------------------------------------------------------------



In witness whereof, the parties affix their signatures:

“Company”      KEYON COMMUNICATIONS HOLDINGS, INC.        

Date:

 

     By:

        Jonathan Snyder, CEO     “Consultant”      LIVIAKIS FINANCIAL
COMMUNICATIONS, INC.         Date:        By:         John Liviakis, CEO

 

6

 



--------------------------------------------------------------------------------